department of the treasury internal_revenue_service cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend x state y date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated under the nonprofit laws of the state of x on y your stated purpose is to provide burial assistance to members your primary activity is to provide burial funds assistance for departed members upon the death of a member the total membership will be called upon to make a set contribution which will be combined with funds from membership fees and fund raisers to assist with burial arrangements for the departed member membership is open to all however recent emigrants will be a focus of the membership drives membership rallies will be held monthly to explain the mutual assistance burial program details as to the membership benefits costs and responsibilities will be discussed by your officers members can then sign up at that time the only qualification for membership is completion of a registration form and payment of membership fee upon dissolution your assets are to be distributed equally to current members percent of your total activities will be holding classes on funeral costs types and funeral planning as part of the membership meetings classes will be conducted by local funeral directors additional classes will be held to familiarize emigrants in the areas of credit and finance job training housing assistance and citizenship in general z schedule e to your application indicates you do not operate under the lodge_system your application_for exemption also states that you do not operate for the exclusive benefit of members of a fraternity itself operating_under_the_lodge_system law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of fraternal beneficiary societies orders or associations- operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself a operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order b or association or their dependents sec_1 c - a states that a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like exempt it is also necessary that the society have an established system for the payment to its members or their dependents of life sick accident or other_benefits in order to be revrul_63_190 1963_2_cb_212 describes a nonprofit organization not operated under the lodge_system which maintains a social_club for members and also provides sick and death_benefits for members and their beneficiaries does not qualify for exemption from federal_income_tax either as a social_club under sec_501 a civic league under sec_501 or a fraternal beneficiary society under sec_501 of the code the court in 74_f_775 cir stated that even if the member of an organization enjoys a common tie or goal the organization does not serve a fraternal purpose unless its members engage in fraternal activities the court in western funeral benefit ass’n v hellmich f 2d e d mo stated that by the ‘lodge system’ is generally understood as an organization which holds regular meetings at a designated place adopts a representation form of government and performs its work according to ritual in philadelphia and reading relief association v commissioner 4_bta_7 the court held that an organization of railroad company employees that made payments to members who became disabled because of accident or sickness was not entitled to exemption because it was not fraternal the court cited rituals ceremonies and regalia as evidence of a fraternal purpose and was unable to discover a single fraternal feature in its organization being entirely without social features or fraternal object the petitioner has neither lodges rituals ceremonial nor regalia and it owes no allegiance to any other authority or jurisdiction in 19_tc_240 it was held that the mere recitation of common ties and objectives in an organization’s governing instrument is insufficient to be classified as fraternal there must be specific activities in implementation of the appropriate purposes letter rev catalog number 47628k application of law you do not meet the provisions of sec_501 of the code or sec_1 c - a you do not have specific activities that accomplish a fraternal purpose nor are you operating_under_the_lodge_system you are similar to the organization described in revrul_63_190 although you provide benefits to your members you do not operate under the lodge_system as contemplated in sec_501 for example you are not operating in such a manner that comprises local branches chartered by a parent organization and largely self- governing called lodges chapters or the like you do not meet the definition of fraternal as provided in the national union v marlow you have not provided any evidence that you have rituals ceremonies or regalia as described in the court case philadelphia and reading relief association v commissioner even though your members may have a common tie you do not engage in fraternal activities you are not operating_under_the_lodge_system as defined in the court case western funeral benefit ass’n v hellmich you do not hold regular meetings at a designated place you have not adopted a representative form of government and you do not perform your work according to ritual you are similar to the organization in fraternal order of civitans of am although members may enjoy potential common ties as emigrants you do not have specific activities to accomplish fraternal purposes therefore you do not have the common characteristics of an organization described in sec_501 conclusion you do not qualify for exemption under sec_501 of the code because you are not a fraternal beneficiary society order or an association operating_under_the_lodge_system you are providing burial assistance funds to members however you do not have any activities that accomplish fraternal purposes if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations letter rev catalog number 47628k for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
